DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11/26/2019 has been considered.
Claim Objection
Claim 1 is objected for a grammatical error “of the body” repeated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., (hereinafter Kim), U.S. Patent Application Publication 2019/0189338.
Regarding Claim 1, Kim teaches, a coil component (Fig. 2) comprising: 
a support substrate (200) and a coil portion (300) disposed on the support substrate; 
a body (100), in which the support substrate and the coil portion are embedded, having one surface (bottom, Fig. 2) and the other surface (top, Fig. 2) opposing each other, one side surface (left, Fig. 2) and the other side surface (right, Fig. 2) connecting the one surface and the other surface to each other and opposing each other, and one end surface (front surface, Fig. 2) and the other end surface (back surface, Fig. 2), opposing each other, each connecting the one side surface and the other side surface to each other; 
a first lead-out portion (lead-out of 310) and a second lead-out portion (lead-out of 320), respectively extending from the coil portion to be exposed from the one side surface and the other side surface of the body; 
an insulating layer (510) disposed on each of the one surface and the other surface of the body; and 
an oxide insulating layer (not shown, surface modification member [0073], “[t]he surface modification member may be formed by dispersing oxide onto the surface of the body 100” [0073], “[t]he surface modification member may be formed on at least one surface of the body 100 before the external electrode 400 is formed” [0073]) disposed on each of the one side surface and the other side surface of the body and each of the one end surface and the other end surface of the body, 
wherein the insulating layer (510) is provided with a plurality of slits (slits on the top and bottom surfaces that expose portions of the body 100, before electrodes 400 are formed) spaced apart from each other to expose portions of the one surface and the other surface [of the body].  (Kim: Figs. 1-4, para. [0048], [0073], [0074]).

Regarding Claim 2, Kim further teaches, wherein the insulating layer (510) comprises an insulating resin and a filler (“a urethane modified epoxy resin” [0071] teaches “an insulating resin and a filler”).  (Kim: Fig. 2, para. [0071]).
Regarding Claim 3, Kim further teaches, wherein the oxide insulating layer comprises at least one selected from the group consisting of iron (Fe) , niobium (Nb) , silicon (Si) (“SiO.sub.2” [0077]), chromium (Cr), and alloys thereof.  (Kim: Fig. 2, para. [0077]).
Regarding Claim 4, Kim further teaches, wherein the body comprises first metal magnetic powder particles and second metal magnetic powder particles each having a particle diameter smaller than a particle diameter of each of the first metal magnetic powder particles (“[t]he metal powder 110 having at least two or more, preferably, three or more mean particle sizes” [0051]), and 
the oxide insulating layer is disposed on a surface of each of the first metal magnetic powder particles exposed from the one side surface, the other side surface, the one end surface, and the other end surface of the body (“the surface modification member may be partially distributed on the surface of the body or distributed in a film shape on at least one area of the body 100” [0074], “the surface modification member may be formed with a surface area of 10% to 90%, preferably, 30% to 70%, more preferably, 40% to 50%” [0075]), .  (Kim: Fig. 2, para. [0051], [0074], [0075]).
Regarding Claim 5, Kim further teaches, wherein the oxide insulating layer is discontinuously disposed on the one side surface, the other side surface, the one end surface, and the other end surface of the body of the body (“the surface modification member may be partially distributed on the surface of the body or distributed in a film shape on at least one area of the body 100” [0074], “the surface modification member may be formed with a surface area of 10% to 90%, preferably, 30% to 70%, more preferably, 40% to 50%” [0075]).  (Kim: Fig. 2, para. [0074], [0075]).
Regarding Claim 6, Kim further teaches, wherein a recess, having a diameter corresponding to the particle diameter of each of the second metal magnetic powder particles, is disposed in the one side surface, the other side surface, the one end surface, and the other end surface of the body (claim 6 is reasonably taught by “a recess part may be formed in a surface of at least a portion of the body 100. That is, the surface modification member may be formed to form a convex part. Also, at least a portion of an area on which the surface modification member is not formed may be recessed to form the concave part” [0074], “the portion of the surface modification member, which is inserted into the body 100 by the predetermined depth, may have a diameter corresponding to 1/20 to 1 of a mean diameter of oxide particles” [0074]).  (Kim: Fig. 2, para. [0074], [0075]).
Regarding Claim 7, Kim further teaches, further comprising: 
a first external electrode (410) and a second external electrode (420), respectively disposed on the one side surface and the other side surface of the body to cover the first lead-out portion and the second lead-out portion.  (Kim: Fig. 2, para. [0048]).
Regarding Claim 12, Kim teaches, a coil component (Fig. 2) comprising: 
a body (100) having a first surface and a second surface opposing each other, a third surface and a fourth surface, opposing each other, each connecting the first surface and the second surface to each other, and a fifth surface and a sixth surface, opposing each other, each connecting the first surface and the second surface to each other; 
a support substrate (200) disposed inside body; 
a first coil portion (310) and a second coil portion (320) , respectively disposed on opposite surfaces of the support substrate; 
a first lead-out portion (lead-out of 310) connected to one end portion of the first coil portion and exposed from the first surface and the fifth surface of the body; 
a second lead-out portion (lead-out of 320) connected to one end portion of the second coil portion and exposed from the second surface and the fifth surface of the body; 
an insulating layer (510) disposed on each of the third and fourth surfaces of the body, the insulating layer comprising an insulating resin (“a thermosetting resin” [0071]); and 
an oxide insulating layer (not shown, surface modification member [0073], “[t]he surface modification member may be formed by dispersing oxide onto the surface of the body 100” [0073], “[t]he surface modification member may be formed on at least one surface of the body 100 before the external electrode 400 is formed” [0073]) disposed on each of the first and second surfaces of the body and each of the fifth and sixth surfaces of the body, 
wherein the insulating layer is provided with a plurality of slits (slits on the top and bottom surfaces that expose portions of the body 100, before electrodes 400 are formed) spaced apart from each other to expose portions of the third and fourth surfaces of the body.  (Kim: Figs. 1-4, para. [0048], [0071], [0073], [0074]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 and claim 15, respectively, in view of Lee, U.S. Patent Application Publication 2018/0137965.
Regarding Claim 8, Kim teaches the external electrodes flush with the insulating layer 510. (Kim: Figs. 1-4, para. [0048], [0071], [0073]).
Kim does not explicitly teach, wherein each of the first and second external electrodes extends to the one surface and the other surface of the body such that at least a portion of each of the first and second external electrodes is disposed on the insulating layer.
However, Lee teaches (Fig. 5), wherein each of the first and second external electrodes (80) extends to the one surface (lower surface) and the other surface (upper surface) of the body such that at least a portion of each of the first and second external electrodes is disposed on the insulating layer (60).  (Lee: Fig. 5, para. [0038], [0040], [0048], [0088]]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external electrodes of Kim to include the external electrodes extending to cover the insulating layer of Lee, the motivation being that “[t]he surface protection layer 60 may cover the magnetic metal particles protruding from the surface of the body, to serve as a plating spread prevention layer” [0048].  (Lee: Fig. 5, para. [0048]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 9, Kim teaches is silent on the first and second external electrodes comprising a conductive resin layer and a metal layer disposed on the conductive resin layer. (Kim: Figs. 1-4, para. [0048], [0071], [0073]).
Kim does not explicitly teach, wherein each of the first and second external electrodes comprises a conductive resin layer and a metal layer disposed on the conductive resin layer.
However, Lee teaches (Fig. 5), wherein each of the first and second external electrodes (81, 82) comprises a conductive resin layer(81) (“a conductive resin layer” [0040]) and a metal layer(82) (“a metal layer disposed on the conductive resin layer 81” [0040]) disposed on the conductive resin layer.  (Lee: Fig. 5, para. [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external electrodes of Kim to include the metal layer disposed on the conductive resin layer of Lee, the motivation being to provide “a metal layer disposed on the conductive resin layer” [0040] to form external electrodes.  (Lee: Fig. 5, para. [0040]).  Therefore, the limitations of Claim 9 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 10, the combination of Kim in view of Lee further teaches, wherein the first and second external electrodes (Kim: 410, 420) fill one or more of the plurality of slits.  (Kim: Fig. 2, para. [0048]).

Regarding Claim 15, Kim teaches, a coil component (Fig. 12) comprising: 
a support substrate (200) and a coil portion (300) disposed on the support substrate; 
a body (100), in which the support substrate and the coil portion are embedded, having one surface (bottom, Fig. 2) and the other surface (top, Fig. 2) opposing each other, one side surface (left, Fig. 2) and the other side surface (right, Fig. 2) connecting the one surface and the other surface to each other and opposing each other, and one end surface (front surface, Fig. 2) and the other end surface (back surface, Fig. 2), opposing each other, each connecting the one side surface and the other side surface to each other; 
a first lead-out portion (lead-out of 310) and a second lead-out portion (lead-out of 320), respectively extending from the coil portion to be exposed from the one side surface and the other side surface of the body; 
an insulating layer (510) disposed on each of the one surface and the other surface of the body and spaced apart from edges where the one surface, the other surface, the one side surface, and the other side surface of the body meet; 
an oxide insulating layer (not shown, surface modification member [0073], “[t]he surface modification member may be formed by dispersing oxide onto the surface of the body 100” [0073], “[t]he surface modification member may be formed on at least one surface of the body 100 before the external electrode 400 is formed” [0073]) disposed on each of the one side surface and the other side surface of the body and each of the one end surface and the other end surface of the body, 
a first external electrode disposed on the one side surface of the body to cover the first lead-out portion, and flush with the insulating layer 510; and 
a second external electrode disposed on the other side surface of the body to cover the second lead-out portion, and flush with the insulating layer 510.  (Kim: Figs. 1-4, para. [0048], [0071], [0073], [0074]).
Kim does not explicitly teach, the first and second external electrodes extending to cover portions of the insulating layer.
However, Lee teaches (Fig. 5), the first and second external electrodes (80) extending to cover portions of the insulating layer (60).  (Lee: Fig. 5, para. [0038], [0040], [0048], [0088]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external electrodes of Kim to include the external electrodes extending to cover the insulating layer of Lee, the motivation being that “[t]he surface protection layer 60 may cover the magnetic metal particles protruding from the surface of the body, to serve as a plating spread prevention layer” [0048].  (Lee: Fig. 5, para. [0048]).  Therefore, the limitations of Claim 15 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, the combination of Kim in view of Lee further teaches, wherein the insulating layer (Kim: 510) comprises an insulating resin and a filler (Kim: “a urethane modified epoxy resin” [0071] teaches “an insulating resin and a filler”).  (Kim: Fig. 2, para. [0071]).
Regarding Claim 17, the combination of Kim in view of Lee further teaches, wherein the oxide insulating layer comprises at least one selected from the group consisting of iron (Fe) , niobium (Nb) , silicon (Si) (Kim: “SiO.sub.2” [0077]), chromium (Cr), and alloys thereof.  (Kim: Fig. 2, para. [0077]).
Regarding Claim 18, the combination of Kim in view of Lee further teaches, wherein the body comprises first metal magnetic powder particles and second metal magnetic powder particles each having a particle diameter smaller than a particle diameter of each of the first metal magnetic powder particles (Kim: “[t]he metal powder 110 having at least two or more, preferably, three or more mean particle sizes” [0051]), and 
the oxide insulating layer is disposed on a surface of each of the first metal magnetic powder particles exposed from the one side surface, the other side surface, the one end surface, and the other end surface of the body (Kim: “the surface modification member may be partially distributed on the surface of the body or distributed in a film shape on at least one area of the body 100” [0074], “the surface modification member may be formed with a surface area of 10% to 90%, preferably, 30% to 70%, more preferably, 40% to 50%” [0075]), .  (Kim: Fig. 2, para. [0051], [0074], [0075]).
Regarding Claim 19, the combination of Kim in view of Lee further teaches, wherein the oxide insulating layer is discontinuously disposed on the one side surface, the other side surface, the one end surface, and the other end surface of the body of the body (Kim: “the surface modification member may be partially distributed on the surface of the body or distributed in a film shape on at least one area of the body 100” [0074], “the surface modification member may be formed with a surface area of 10% to 90%, preferably, 30% to 70%, more preferably, 40% to 50%” [0075]).  (Kim: Fig. 2, para. [0074], [0075]).
Regarding Claim 20, the combination of Kim in view of Lee further teaches, wherein a recess, having a diameter corresponding to the particle diameter of each of the second metal magnetic powder particles, is disposed in the one side surface, the other side surface, the one end surface, and the other end surface of the body (Kim: claim 6 is reasonably taught by “a recess part may be formed in a surface of at least a portion of the body 100. That is, the surface modification member may be formed to form a convex part. Also, at least a portion of an area on which the surface modification member is not formed may be recessed to form the concave part” [0074], “the portion of the surface modification member, which is inserted into the body 100 by the predetermined depth, may have a diameter corresponding to 1/20 to 1 of a mean diameter of oxide particles” [0074]).  (Kim: Fig. 2, para. [0074], [0075]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, in view of Yoon et al., (hereinafter Yoon), U.S. Patent Application Publication 2015/0048915.
Regarding Claim 11, Kim is silent on the coil portion including auxiliary lead-out portions. (Kim: Figs. 1-4, para. [0048], [0073], [0074]).
Kim does not explicitly teach, wherein the first and second lead-out portions are disposed on one surface and the other surface of the support substrate, respectively, 
the coil component further comprises a first auxiliary lead-out portion, disposed on the other surface of the support substrate, and a second auxiliary lead-out portion disposed on the one surface of the support substrate, and 
the first and second auxiliary lead-out portions are disposed to correspond to the first and second lead-out portions, respectively.
However, Yoon teaches (Fig. 2), wherein the first and second lead-out portions (lead out portions for conductive pattern parts 42, 44) are disposed on one surface and the other surface of the support substrate (23), respectively, 
the coil component (42, 44) further comprises a first auxiliary lead-out portion (the first auxiliary lead-out portion of 42, Fig. 2), disposed on the other surface of the support substrate, and a second auxiliary lead-out portion (the second auxiliary lead-out portion of 42, Fig. 2) disposed on the one surface of the support substrate, and 
the first and second auxiliary lead-out portions are disposed to correspond to the first and second lead-out portions, respectively.  (Yoon: Figs. 1 and 2, para. [0027], [0030], [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil portion of Kim to include the auxiliary lead-out portions of Yoon, the motivation being to provide external electrodes “formed on both end surfaces of the magnetic body 50 in the length direction thereof, respectively, so as to be connected to the internal conductive pattern parts 42 and 44 exposed to both end surfaces of the magnetic body 50 in the length direction” [0036].  (Yoon: Fig. 2, para. [0036]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 12, in view of Yoon et al., (hereinafter Yoon 2), U.S. Patent Application Publication 2015/0102891.
Regarding Claim 13, Kim teaches the width of the wire connecting parts (16) to be similar in width. (Kim: Figs. 1, 4 and 5, para. [0022]).
Kim does not explicitly teach, wherein the support substrate comprises a support portion supporting the first and second coil portions, a first end portion exposed from the first and fifth surfaces of the body while supporting the first lead-out portion, and a second end portion exposed from the second and fifth surfaces of the body while supporting the second lead-out portion.
However, Yoon 2 teaches (Fig. 6), wherein the support substrate (23) comprises a support portion supporting the first and second coil portions (42, 44), a first end portion exposed from the first and fifth surfaces of the body while supporting the first lead-out portion (62), and a second end portion exposed from the second and fifth surfaces of the body while supporting the second lead-out portion (64).  (Yoon 2: Figs. 6 and 7, para. [0075], [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external electrodes of Kim to include the support portion extending on the first, second and fifth surfaces, respectively of Yoon 2, the motivation being that “an influence of the external electrodes hindering a flow of magnetic flux may be decreased” [0082].  (Yoon 2: Fig. 6, para. [0082]).  Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 14, the combination of Kim in view of Yoon 2 further teaches (Fig. 6), further comprising: 
a first external electrode (Yoon 2: 85) disposed on each of the first and fifth surfaces of the body to cover the first lead-out portion (Yoon 2: 62); and 
a second external electrode (Yoon 2: 86) disposed on each of the second and fifth surfaces of the body to cover the second lead-out portion (Yoon 2: 64), 
wherein each of the first and second external electrodes comprises a first metal layer and a second metal layer disposed on the first metal layer (Kim: teaches “at least one or more second layers 412 and 422 disposed on a top surface of the first layers” [0066]), the motivation being that “an influence of the external electrodes hindering a flow of magnetic flux may be decreased” [0082].  (Yoon 2: Figs. 6 and 7, para. [0075], [0080], [0082]), (Kim: Figs. 1, 4 and 5, para. [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
6/01/2022



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837